ORDER

PER CURIAM.
AND NOW, this 6th day of May, 2003, upon consideration of the Report and Recommendations of the Disciplinary Board dated January 22, 2003, Respondent’s Objections and Exceptions and Petition for Review and response thereto, the request for a briefing schedule and oral argument is denied, and it is hereby
ORDERED that David P. Rovner be and he is suspended from the practice of law in this Commonwealth for a period of six months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.